Exhibits 10.1

MONSTER WORLDWIDE, INC.
622 THIRD AVENUE
NEW YORK, NY 10017

November  20, 2006

Mr. William Pastore
86 Wapoos Trail
Chatham, MA 02633

Dear Bill:

This will confirm our understanding and agreement with respect to your
employment as President and Chief Executive Officer of Monster Worldwide, Inc.
(the “Company”).  You and the Company hereby agree as follows:


1.             THE COMPANY AGREES TO EMPLOY YOU AND YOU AGREE TO BE EMPLOYED BY
THE COMPANY AS PRESIDENT AND CHIEF EXECUTIVE OFFICER, WITH SUCH DUTIES AND
RESPONSIBILITIES WITH RESPECT TO THE COMPANY AND ITS AFFILIATES AS THE COMPANY’S
BOARD OF DIRECTORS SHALL REASONABLY DIRECT. YOU AGREE TO DEVOTE YOUR BEST
EFFORTS, ENERGIES, ABILITIES AND FULL BUSINESS TIME, SKILL AND ATTENTION TO YOUR
DUTIES. YOU AGREE TO PERFORM THE DUTIES AND RESPONSIBILITIES ASSIGNED TO YOU TO
THE BEST OF YOUR ABILITY, IN A DILIGENT, TRUSTWORTHY, BUSINESSLIKE AND EFFICIENT
MANNER FOR THE PURPOSE OF ADVANCING THE BUSINESS OF THE COMPANY AND TO ADHERE TO
ANY AND ALL OF THE EMPLOYMENT POLICIES OF THE COMPANY. THE TERM OF THIS
AGREEMENT IS FOR A PERIOD OF ONE (1) YEAR COMMENCING ON OCTOBER 9, 2006;
THEREAFTER, THE TERM OF THIS AGREEMENT SHALL AUTOMATICALLY BE RENEWED FOR
SUCCESSIVE ONE (1) YEAR PERIODS UNLESS EITHER PARTY SHALL GIVE THE OTHER NOTICE
OF NONRENEWAL AT LEAST 45 DAYS PRIOR TO THE EXPIRATION OF THE THEN CURRENT
EMPLOYMENT PERIOD. NOTWITHSTANDING THE FOREGOING, THIS AGREEMENT AND YOUR
EMPLOYMENT WITH THE COMPANY ARE SUBJECT TO TERMINATION AT ANY TIME AS PROVIDED
IN SECTION 3 BELOW.


2.             IN CONSIDERATION FOR YOUR SERVICES AND OTHER AGREEMENTS
HEREUNDER, DURING YOUR EMPLOYMENT THE COMPANY SHALL (A) PAY YOU A BASE SALARY OF
$800,000 PER YEAR (PRORATED FOR PERIODS OF LESS THAN A FULL YEAR) IN REGULAR
INSTALLMENTS IN ACCORDANCE WITH THE COMPANY’S PAYROLL PRACTICE FOR SALARIED
EMPLOYEES, (B) PROVIDE YOU WITH MEDICAL, DENTAL AND DISABILITY COVERAGE, IF ANY,
AND 401(K) PLAN, LIFE INSURANCE AND OTHER BENEFIT PLAN ELIGIBILITY, IF ANY,
COMPARABLE TO THAT REGULARLY PROVIDED TO OTHER SENIOR MANAGEMENT IN ACCORDANCE
WITH THE COMPANY’S POLICIES, (C) PROVIDE YOU WITH 4 WEEKS VACATION PER YEAR IN
ACCORDANCE WITH THE COMPANY’S POLICIES (PRORATED FOR PERIODS OF LESS THAN A FULL
YEAR), (D) PROVIDE YOU WITH THE OPPORTUNITY TO EARN ANNUAL PERFORMANCE BASED
BONUSES IN AMOUNTS DETERMINED BY AND ON THE BASIS OF SATISFACTION OF SUCH
PERFORMANCE GOALS AS ARE ESTABLISHED BY THE COMPENSATION COMMITTEE OF THE BOARD
OF DIRECTORS OF THE COMPANY (THE “COMPENSATION COMMITTEE”) UNDER THE COMPANY’S
1999 LONG TERM INCENTIVE PLAN (OR ANY SIMILAR OR SUCCESSOR PLAN) WITHIN 90 DAYS
OF THE COMMENCEMENT OF THE APPLICABLE CALENDAR YEAR PERIOD, AND (E) PROVIDE YOU
THE OPPORTUNITY TO PARTICIPATE IN ANY LONG-


--------------------------------------------------------------------------------



TERM EQUITY PLAN FOR SENIOR EXECUTIVE OFFICERS WHICH MAY BE INSTITUTED FROM TIME
TO TIME ON SUCH TERMS AND CONDITIONS AS MAY BE DETERMINED BY THE COMPENSATION
COMMITTEE FROM TIME TO TIME. YOUR BASE SALARY WILL BE REVIEWED ON AN ANNUAL
BASIS, IT BEING UNDERSTOOD THAT ANY INCREASES IN COMPENSATION SHALL BE SUBJECT
TO THE SOLE DISCRETION OF THE COMPENSATION COMMITTEE.

Upon approval from the Company’s Board of Directors and subject to the
requirements of the relevant securities laws, the Company shall issue you a
certain Stock Bonus Agreement for the issuance of 100,000 restricted Company
shares.


3.             YOU MAY TERMINATE THIS AGREEMENT AT ANY TIME UPON 60 DAYS’ PRIOR
WRITTEN NOTICE.  THE COMPANY MAY TERMINATE THIS AGREEMENT AT ANY TIME UPON
WRITTEN NOTICE. THIS AGREEMENT SHALL ALSO TERMINATE AUTOMATICALLY IN THE EVENT
YOU SHOULD DIE OR, IN THE REASONABLE DETERMINATION OF THE COMPANY, BECOME UNABLE
TO PERFORM BY REASON OF PHYSICAL OR MENTAL INCOMPETENCY YOUR OBLIGATIONS
HEREUNDER FOR A PERIOD OF 120 DAYS IN ANY 365 DAY PERIOD. IT IS UNDERSTOOD AND
AGREED THAT IN THE EVENT THAT THIS AGREEMENT IS:


(X) TERMINATED BY THE COMPANY IN ACCORDANCE WITH THE SECOND SENTENCE OF THIS
SECTION 3 OTHER THAN FOR CAUSE (AS DEFINED BELOW), OR


(Y) IS NOT RENEWED BY VIRTUE OF THE COMPANY PROVIDING THE NOTICE OF NONRENEWAL
DESCRIBED IN SECTION 1 ABOVE,


THEN SUBJECT TO (I) YOUR EXECUTION AND DELIVERY OF THE COMPANY’S THEN CURRENT
FORM OF SEPARATION AGREEMENT AND GENERAL RELEASE APPLICABLE TO SIMILARLY
SITUATED EMPLOYEES AND (II) THE EXPIRATION OF ANY RESCISSION PERIOD PROVIDED
THEREBY (WITHOUT THE RESCISSION HAVING BEEN EXERCISED), YOU SHALL, AS YOUR SOLE
AND EXCLUSIVE REMEDY, BE ENTITLED TO (I) RECEIVE SEVERANCE EQUAL TO TWO TIMES
YOUR THEN APPLICABLE ANNUAL BASE SALARY, PAYABLE OVER A PERIOD OF TWENTY FOUR
MONTHS IN REGULAR INSTALLMENTS IN ACCORDANCE WITH THE COMPANY’S APPLICABLE
PAYROLL PRACTICE FOR SALARIED EMPLOYEES, AND (II) FOR A PERIOD OF 18 MONTHS
AFTER THE EFFECTIVE DATE OF TERMINATION OF YOUR EMPLOYMENT, HAVE THE COMPANY
MAKE AVAILABLE TO YOU (AND/OR PAY COBRA PREMIUMS ON) MEDICAL AND DENTAL BENEFITS
ON THE SAME TERMS AND CONDITIONS AS WOULD HAVE BEEN MADE AVAILABLE TO YOU HAD
YOU REMAINED EMPLOYED BY THE COMPANY DURING SUCH PERIOD. THE COMPANY MAY
ACCELERATE THE TIMING OF ANY PAYMENT PAYABLE TO YOU UNDER THIS AGREEMENT IN THE
EVENT THE COMPANY DETERMINES THAT SUCH ACCELERATION WOULD MINIMIZE OR ELIMINATE
THE RISK THAT ANY PAYMENT TO YOU HEREUNDER WOULD BE DEEMED TO VIOLATE SECTION
409 OF THE INTERNAL REVENUE CODE OF 1986, AS IT MAY BE AMENDED FROM TIME TO
TIME. EXCEPT AS EXPRESSLY PROVIDED IN THIS SECTION 3 SENTENCE, IN THE EVENT OF
THE TERMINATION OF THIS AGREEMENT OR YOUR EMPLOYMENT FOR ANY REASON, THE COMPANY
SHALL HAVE NO FURTHER OBLIGATIONS TO YOU HEREUNDER OR WITH RESPECT TO YOUR
EMPLOYMENT FROM THE EFFECTIVE DATE OF TERMINATION. “CAUSE” SHALL MEAN THE
OCCURRENCE OF ANY ONE OR MORE OF THE FOLLOWING EVENTS:  (I) YOUR WILLFUL FAILURE
OR GROSS NEGLIGENCE IN PERFORMANCE OF YOUR DUTIES OR COMPLIANCE WITH THE
REASONABLE DIRECTIONS OF THE BOARD OF DIRECTORS THAT REMAINS UNREMEDIED FOR A
PERIOD OF TWENTY (20) DAYS AFTER THE BOARD OF DIRECTORS HAS GIVEN WRITTEN NOTICE
SPECIFYING IN REASONABLE DETAIL YOUR FAILURE TO PERFORM SUCH DUTIES OR COMPLY
WITH SUCH DIRECTIONS; (II) YOUR FAILURE TO COMPLY WITH A MATERIAL EMPLOYMENT
POLICY OF THE COMPANY

2


--------------------------------------------------------------------------------



THAT REMAINS UNREMEDIED FOR A PERIOD OF TWENTY (20) DAYS AFTER THE BOARD OF
DIRECTORS HAS GIVEN WRITTEN NOTICE TO YOU SPECIFYING IN REASONABLE DETAIL YOUR
FAILURE TO COMPLY; OR (III) YOUR COMMISSION OF (A) A FELONY, (B) CRIMINAL
DISHONESTY OR (C) FRAUD.


4.             YOU ACKNOWLEDGE THAT YOU HAVE NOT RELIED ON ANY REPRESENTATION
NOT SET FORTH IN THIS AGREEMENT. YOU REPRESENT THAT YOU ARE FREE TO ENTER INTO
THIS EMPLOYMENT ARRANGEMENT AND THAT YOU ARE NOT BOUND BY ANY RESTRICTIVE
COVENANTS OR SIMILAR PROVISIONS RESTRICTING THE PERFORMANCE OF YOUR DUTIES
HEREUNDER.


5.             IN THE EVENT OF THE TERMINATION OF YOUR EMPLOYMENT BY THE COMPANY
FOR REASONS OTHER THAN CAUSE OR BY VIRTUE OF THE COMPANY PROVIDING THE NOTICE OF
NONRENEWAL DESCRIBED IN SECTION 1 ABOVE, (A) ANY OPTIONS GRANTED TO YOU BY THE
COMPANY FROM TIME TO TIME AFTER APRIL 1, 2004 PURSUANT TO A WRITTEN OPTION
AGREEMENT SHALL AUTOMATICALLY AND IMMEDIATELY BECOME (I) FULLY VESTED AND (II)
EXERCISABLE FOR THE BALANCE OF THE TEN YEAR TERM PROVIDED BY THE APPLICABLE
STOCK OPTION AGREEMENT, SUBJECT TO THE OTHER TERMS OF SUCH OPTION AGREEMENT; AND


IN THE EVENT OF ANY CHANGE IN CONTROL (AS DEFINED IN THE OPTION AGREEMENT
BETWEEN YOU AND THE COMPANY DATED OCTOBER 10, 2002):


(A)           ANY OPTIONS THAT HAVE BEEN OR MAY BE GRANTED TO YOU BY THE COMPANY
FROM TIME TO TIME PURSUANT TO WRITTEN OPTION AGREEMENTS, SHALL AUTOMATICALLY AND
IMMEDIATELY BECOME (I) FULLY VESTED AND (II) EXERCISABLE FOR THE BALANCE OF THE
TEN YEAR TERM PROVIDED BY THE APPLICABLE STOCK OPTION AGREEMENT, SUBJECT TO THE
OTHER TERMS OF SUCH OPTION AGREEMENT; AND


(B)           THE SHARES OF COMPANY COMMON STOCK COVERED BY ANY WRITTEN STOCK
BONUS AGREEMENTS BETWEEN YOU AND THE COMPANY SHALL AUTOMATICALLY AND IMMEDIATELY
BECOME FULLY VESTED,

subject in each case of (a) and (b) to the provisions of Section 6 below.


6. (A)       ANYTHING IN THIS AGREEMENT TO THE CONTRARY NOTWITHSTANDING, IN THE
EVENT IT SHALL BE DETERMINED THAT ANY PAYMENT OR DISTRIBUTION BY THE COMPANY TO
OR FOR THE BENEFIT OF YOU (WHETHER PAID OR PAYABLE OR DISTRIBUTED OR
DISTRIBUTABLE PURSUANT TO THE TERMS OF THIS AGREEMENT OR OTHERWISE, BUT
DETERMINED WITHOUT REGARD TO ANY ADDITIONAL PAYMENTS REQUIRED UNDER THIS SECTION
6) (A “COMPANY PAYMENT”) WOULD BE SUBJECT TO THE EXCISE TAX IMPOSED BY SECTION
4999 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”), OR ANY
INTEREST OR PENALTIES ARE INCURRED BY YOU WITH RESPECT TO SUCH EXCISE TAX (SUCH
EXCISE TAX, TOGETHER WITH ANY SUCH INTEREST AND PENALTIES, ARE HEREINAFTER
COLLECTIVELY REFERRED TO AS THE “EXCISE TAX”), THEN YOU SHALL BE ENTITLED TO
RECEIVE AN ADDITIONAL PAYMENT (A “GROSS-UP PAYMENT”) IN AN AMOUNT SUCH THAT
AFTER PAYMENT BY YOU OF ALL TAXES (INCLUDING ANY INTEREST OR PENALTIES IMPOSED
WITH RESPECT TO SUCH TAXES), INCLUDING, WITHOUT LIMITATION, ANY INCOME TAXES
(AND ANY INTEREST AND PENALTIES IMPOSED WITH RESPECT THERETO) AND EXCISE TAX
IMPOSED UPON THE GROSS-UP PAYMENT, YOU RETAIN AN AMOUNT OF THE GROSS-UP PAYMENT
EQUAL TO THE EXCISE TAX IMPOSED UPON THE COMPANY PAYMENTS.

3


--------------------------------------------------------------------------------



(B)           FOR PURPOSES OF DETERMINING WHETHER ANY OF THE COMPANY PAYMENTS
AND GROSS-UP PAYMENTS (COLLECTIVELY THE “TOTAL PAYMENTS”) WILL BE SUBJECT TO THE
EXCISE TAX AND THE AMOUNT OF SUCH EXCISE TAX, (I) THE TOTAL PAYMENTS SHALL BE
TREATED AS “PARACHUTE PAYMENTS” WITHIN THE MEANING OF SECTION 280G(B)(2) OF THE
CODE, AND ALL “PARACHUTE PAYMENTS” IN EXCESS OF THE “BASE AMOUNT” (AS DEFINED
UNDER CODE SECTION 280G(B)(3) OF THE CODE) SHALL BE TREATED AS SUBJECT TO THE
EXCISE TAX, UNLESS AND EXCEPT TO THE EXTENT THAT, IN THE OPINION OF THE
COMPANY’S INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS APPOINTED PRIOR TO ANY CHANGE
IN OWNERSHIP (AS DEFINED UNDER CODE SECTION 280G(B)(2)) OR TAX COUNSEL SELECTED
BY SUCH ACCOUNTANTS (THE “ACCOUNTANTS”) SUCH TOTAL PAYMENTS (IN WHOLE OR IN
PART) EITHER DO NOT CONSTITUTE “PARACHUTE PAYMENTS,” REPRESENT REASONABLE
COMPENSATION FOR SERVICES ACTUALLY RENDERED WITHIN THE MEANING OF SECTION
280G(B)(4) OF THE CODE IN EXCESS OF THE “BASE AMOUNT” OR ARE OTHERWISE NOT
SUBJECT TO THE EXCISE TAX, AND (II) THE VALUE OF ANY NON-CASH BENEFITS OR ANY
DEFERRED PAYMENT OR BENEFIT SHALL BE DETERMINED BY THE ACCOUNTANTS IN ACCORDANCE
WITH THE PRINCIPLES OF SECTION 280G OF THE CODE.


(C)           FOR PURPOSES OF DETERMINING THE AMOUNT OF THE GROSS-UP PAYMENT,
YOU SHALL BE DEEMED TO PAY U.S. FEDERAL INCOME TAXES AT THE HIGHEST MARGINAL
RATE OF U.S. FEDERAL INCOME TAXATION IN THE CALENDAR YEAR IN WHICH THE GROSS-UP
PAYMENT IS TO BE MADE AND STATE AND LOCAL INCOME TAXES AT THE HIGHEST MARGINAL
RATE OF TAXATION IN THE STATE AND LOCALITY OF YOUR RESIDENCE FOR THE CALENDAR
YEAR IN WHICH THE COMPANY PAYMENT IS TO BE MADE, NET OF THE MAXIMUM REDUCTION IN
U.S. FEDERAL INCOME TAXES WHICH COULD BE OBTAINED FROM DEDUCTION OF SUCH STATE
AND LOCAL TAXES IF PAID IN SUCH YEAR.  IN THE EVENT THAT THE EXCISE TAX IS LATER
DETERMINED BY THE ACCOUNTANT OR THE INTERNAL REVENUE SERVICE TO EXCEED THE
AMOUNT TAKEN INTO ACCOUNT HEREUNDER AT THE TIME THE GROSS-UP PAYMENT IS MADE
(INCLUDING BY REASON OF ANY PAYMENT THE EXISTENCE OR AMOUNT OF WHICH CANNOT BE
DETERMINED AT THE TIME OF THE GROSS-UP PAYMENT), THE COMPANY SHALL MAKE AN
ADDITIONAL GROSS-UP PAYMENT IN RESPECT OF SUCH EXCESS (PLUS ANY INTEREST OR
PENALTIES PAYABLE WITH RESPECT TO SUCH EXCESS) AT THE TIME THAT THE AMOUNT OF
SUCH EXCESS IS FINALLY DETERMINED.


(D)           THE GROSS-UP PAYMENT OR PORTION THEREOF PROVIDED FOR IN SUBSECTION
(C) ABOVE SHALL BE PAID NOT LATER THAN THE THIRTIETH DAY FOLLOWING AN EVENT
OCCURRING WHICH SUBJECTS YOU TO THE EXCISE TAX; PROVIDED, HOWEVER, THAT IF THE
AMOUNT OF SUCH GROSS-UP PAYMENT OR PORTION THEREOF CANNOT BE FINALLY DETERMINED
ON OR BEFORE SUCH DAY, THE COMPANY SHALL PAY TO YOU ON SUCH DAY AN ESTIMATE, AS
DETERMINED IN GOOD FAITH BY THE ACCOUNTANT, OF THE MINIMUM AMOUNT OF SUCH
PAYMENTS AND SHALL PAY THE REMAINDER OF SUCH PAYMENTS (TOGETHER WITH INTEREST AT
THE RATE PROVIDED IN SECTION 1274(B)(2)(B) OF THE CODE), SUBJECT TO FURTHER
PAYMENTS PURSUANT TO SUBSECTION (C) HEREOF, AS SOON AS THE AMOUNT THEREOF CAN
REASONABLY BE DETERMINED, BUT IN NO EVENT LATER THAN THE NINETIETH DAY AFTER THE
OCCURRENCE OF THE EVENT SUBJECTING YOU TO THE EXCISE TAX.


(E)           IF ANY CONTROVERSY ARISES BETWEEN YOU AND THE INTERNAL REVENUE
SERVICE OR ANY STATE OR LOCAL TAXING AUTHORITY (A “TAXING AUTHORITY”) WITH
RESPECT TO THE TREATMENT ON ANY RETURN OF THE GROSS-UP PAYMENT, OR OF ANY
COMPANY PAYMENT, OR WITH RESPECT TO ANY RETURN WHICH A TAXING AUTHORITY ASSERTS
SHOULD SHOW AN EXCISE TAX, INCLUDING, WITHOUT LIMITATION, ANY AUDIT, PROTEST TO
AN APPEALS AUTHORITY OF A TAXING AUTHORITY OR LITIGATION (“CONTROVERSY”), (I)
THE COMPANY SHALL HAVE THE RIGHT TO PARTICIPATE WITH YOU IN THE HANDLING OF SUCH
CONTROVERSY, (II) THE

4


--------------------------------------------------------------------------------



COMPANY SHALL HAVE THE RIGHT, SOLELY WITH RESPECT TO A CONTROVERSY, TO DIRECT
YOU TO PROTEST OR CONTEST ANY PROPOSED ADJUSTMENT OR DEFICIENCY, INITIATE AN
APPEALS PROCEDURE WITHIN ANY TAXING AUTHORITY, COMMENCE ANY JUDICIAL PROCEEDING,
MAKE ANY SETTLEMENT AGREEMENT, OR FILE A CLAIM FOR REFUND OF TAX, AND (III) YOU
SHALL NOT TAKE ANY OF SUCH STEPS WITHOUT THE PRIOR WRITTEN APPROVAL OF THE
COMPANY, WHICH THE COMPANY SHALL NOT UNREASONABLY WITHHOLD. IF THE COMPANY SO
ELECTS, YOU SHALL BE REPRESENTED IN ANY CONTROVERSY BY ATTORNEYS, ACCOUNTANTS,
AND OTHER ADVISORS SELECTED BY THE COMPANY, AND THE COMPANY SHALL PAY THE FEES,
COSTS AND EXPENSES OF SUCH ATTORNEYS, ACCOUNTANTS, OR ADVISORS, AND ANY TAX
LIABILITY YOU MAY INCUR AS A RESULT OF SUCH PAYMENT. YOU SHALL PROMPTLY NOTIFY
THE COMPANY OF ANY COMMUNICATION WITH A TAXING AUTHORITY, AND YOU SHALL PROMPTLY
FURNISH TO THE COMPANY COPIES OF ANY WRITTEN CORRESPONDENCE, NOTICES, OR
DOCUMENTS RECEIVED FROM A TAXING AUTHORITY RELATING TO A CONTROVERSY. YOU SHALL
COOPERATE FULLY WITH THE COMPANY IN THE HANDLING OF ANY CONTROVERSY BY
FURNISHING THE COMPANY ANY INFORMATION OR DOCUMENTATION RELATING TO OR BEARING
UPON THE CONTROVERSY; PROVIDED, HOWEVER, THAT YOU SHALL NOT BE OBLIGATED TO
FURNISH TO THE COMPANY COPIES OF ANY PORTION OF YOUR TAX RETURNS WHICH DO NOT
BEAR UPON, AND ARE NOT AFFECTED BY, THE CONTROVERSY.


(F) YOU SHALL PAY OVER TO THE COMPANY, WITH TEN (10) DAYS AFTER RECEIPT THEREOF,
ANY REFUND YOU RECEIVE FROM ANY TAXING AUTHORITY OF ALL OR ANY PORTION OF THE
GROSS-UP PAYMENT OR EXCISE TAX, TOGETHER WITH ANY INTEREST YOU RECEIVE FROM SUCH
TAXING AUTHORITY ON SUCH REFUND. FOR PURPOSES OF THIS SECTION 6, A REDUCTION IN
YOUR TAX LIABILITY ATTRIBUTABLE TO THE PREVIOUS PAYMENT OF THE GROSS-UP PAYMENT
OR THE EXCISE TAX SHALL BE DEEMED TO BE A REFUND. IF YOU WOULD HAVE RECEIVED A
REFUND OF ALL OR ANY PORTION OF THE GROSS-UP PAYMENT OR THE EXCISE TAX, EXCEPT
THAT A TAXING AUTHORITY OFFSET THE AMOUNT OF SUCH REFUND AGAINST OTHER TAX
LIABILITIES, INTEREST, OR PENALTIES, YOU SHALL PAY THE AMOUNT OF SUCH OFFSET
OVER TO THE COMPANY, TOGETHER WITH THE AMOUNT OF INTEREST YOU WOULD HAVE
RECEIVED FROM THE TAXING AUTHORITY IF SUCH OFFSET HAD BEEN AN ACTUAL REFUND,
WITHIN TEN (10) DAYS AFTER RECEIPT OF NOTICE FROM THE TAXING AUTHORITY OF SUCH
OFFSET.


7.             EACH OF YOU AND WMP CONSULTING LLC, A CONNECTICUT LLC
(“CONSULTANT”), HEREBY AGREE THAT ALL TANGIBLE AND INTANGIBLE MATERIAL AND WORK
PRODUCT DELIVERED BY CONSULTANT AND/OR YOU AS PART OF OR IN CONNECTION WITH THE
CONSULTING SERVICES PROVIDED BY CONSULTANT AND/OR YOU TO THE COMPANY AND/OR ITS
AFFILIATES (INCLUDING BUT NOT LIMITED TO ALL SUCH MATERIAL AND WORK PRODUCT
DELIVERED PRIOR TO THE DATE HEREOF) (INCLUDING ANY SOURCE CODE AND OBJECT CODE)
(COLLECTIVELY, THE “DELIVERABLES”) IS THE PROPERTY OF THE COMPANY.  CONSULTANT
AND YOU EACH AGREE THAT ALL RIGHT, TITLE AND INTEREST (INCLUDING WITHOUT
LIMITATION COPYRIGHT, PATENT AND TRADE SECRET RIGHTS) IN AND TO THE DELIVERABLES
OR ANY ASPECT THEREOF (INCLUDING WITHOUT LIMITATION ANY AND ALL TECHNICAL
INFORMATION, SPECIFICATIONS, DRAWINGS, DIAGRAMS, RECORDS, SCREEN LAYOUTS AND
LOOK AND FEEL) SHALL BELONG EXCLUSIVELY TO THE COMPANY.  THE PARTIES AGREE THAT
THE DELIVERABLES, INSOFAR AS THEY CONSTITUTE WORKS OF AUTHORSHIP OR
CONTRIBUTIONS TO WORKS OF AUTHORSHIP, SHALL BE DEEMED WORKS SPECIALLY ORDERED
AND COMMISSIONED BY THE COMPANY AND “WORKS MADE FOR HIRE” UNDER THE UNITED
STATES COPYRIGHT LAWS (17 U.S.C. §§ 101 ET SEQ.).  IF FOR ANY REASON THE
DELIVERABLES, OR ANY PART OF THEM, CANNOT AS A MATTER OF LAW CONSTITUTE “WORKS
MADE FOR HIRE” UNDER THE UNITED STATES COPYRIGHT LAWS, CONSULTANT AND YOU EACH
HEREBY ASSIGN AND AGREE TO ASSIGN THE ENTIRE COPYRIGHT THEREIN (AND ALL RIGHTS
COMPRISING SAID COPYRIGHT) TO THE COMPANY.  INDEPENDENT OF THE PRECEDING
SENTENCE, CONSULTANT AND YOU EACH ASSIGN AND AGREE TO ASSIGN ALL OTHER
INTELLECTUAL

5


--------------------------------------------------------------------------------



PROPERTY RIGHTS, INCLUDING WITHOUT LIMITATION PATENT AND TRADE SECRET RIGHTS,
AND ALL RIGHT, TITLE AND INTEREST IN AND TO THE DELIVERABLES, OR ANY ASPECT
THEREOF, TO THE COMPANY.  CONSULTANT AND YOU EACH HEREBY AGREE TO EXECUTE, UPON
REQUEST BY THE COMPANY, ANY AND ALL ADDITIONAL DOCUMENTS, INCLUDING ASSIGNMENTS,
NECESSARY TO EFFECTUATE THE INTENT OF THE PRECEDING SENTENCES OF THIS SECTION 7
OR TO CONFIRM OR REGISTER THE COMPANY’S RIGHTS IN THE DELIVERABLES.  THE
DELIVERABLES, OR THE CONTENT THEREOF, SHALL NOT BE USED, SOLD, LICENSED OR
DISCLOSED BY CONSULTANT OR YOU UNDER ANY CIRCUMSTANCES.


8.             ALL NOTICES, DEMANDS OR OTHER COMMUNICATIONS TO BE GIVEN OR
DELIVERED UNDER OR BY REASON OF THIS AGREEMENT SHALL BE IN WRITING AND SHALL BE
DEEMED TO HAVE BEEN PROPERLY SERVED IF DELIVERED PERSONALLY, BY COURIER, OR BY
CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED AND FIRST CLASS POSTAGE
PREPAID, IN CASE OF NOTICE TO THE COMPANY, TO THE ATTENTION OF THE BOARD OF
DIRECTORS AT THE ADDRESS SET FORTH ON THE FIRST PAGE OF THIS AGREEMENT (WITH A
COPY TO GENERAL COUNSEL, MONSTER WORLDWIDE, INC., 622 THIRD AVENUE, 39TH FLOOR,
NEW YORK, NY 10017) AND IN THE CASE OF NOTICES TO YOU TO YOUR OFFICE OR
RESIDENCE ADDRESS, OR SUCH OTHER ADDRESSES AS THE RECIPIENT PARTY HAS SPECIFIED
BY PRIOR WRITTEN NOTICE TO THE SENDING PARTY.  ALL SUCH NOTICES AND
COMMUNICATIONS SHALL BE DEEMED RECEIVED UPON THE ACTUAL DELIVERY THEREOF IN
ACCORDANCE WITH THE FOREGOING.


9.             YOU MAY NOT ASSIGN OR DELEGATE THIS AGREEMENT OR ANY OF YOUR
RIGHTS OR OBLIGATIONS HEREUNDER WITHOUT THE PRIOR WRITTEN CONSENT OF THE
COMPANY.  ALL REFERENCES IN THIS AGREEMENT TO PRACTICES OR POLICIES OF THE
COMPANY ARE REFERENCES TO SUCH PRACTICES OR POLICIES AS MAY BE IN EFFECT FROM
TIME TO TIME.


10.           THIS AGREEMENT (I) CONSTITUTES THE ENTIRE AGREEMENT BETWEEN THE
PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF AND SUPERSEDES ANY PREVIOUS
ARRANGEMENTS RELATING THERETO, AS WELL AS ANY PREVIOUS ARRANGEMENTS RELATING TO
EMPLOYMENT BETWEEN YOU AND ANY OF THE COMPANY’S AFFILIATES, INCLUDING BUT NOT
LIMITED TO ANY CONSULTING ARRANGEMENT AND THE EMPLOYMENT AGREEMENT BETWEEN YOU
AND THE COMPANY DATED AS OF APRIL 1, 2004, AS SUCH EMPLOYMENT AGREEMENT WAS
AMENDED BY THE LETTERS DATED AS OF SEPTEMBER 8, 2005 AND AS OF FEBRUARY 7, 2006,
(II) MAY BE SIGNED IN COUNTERPARTS, (III) SHALL BE GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK (OTHER THAN THE CONFLICTS OF LAWS PROVISIONS THEREOF) AND (IV)
MAY NOT BE AMENDED, TERMINATED, EXTENDED OR WAIVED ORALLY.  PLEASE UNDERSTAND
THAT WHILE IT IS OUR HOPE THAT OUR RELATIONSHIP WILL BE A LONG ONE, YOUR
EMPLOYMENT WILL BE ON AT “AT WILL” BASIS. NOTHING IN THIS LETTER SHOULD BE
CONSTRUED AS CREATING ANY OTHER TYPE OF EMPLOYMENT RELATIONSHIP.

6


--------------------------------------------------------------------------------


Please sign the additional originally executed copy of this letter in the space
provided for your signature below to indicate your acceptance and agreement with
the terms of this letter agreement and return one fully executed original to me.

Very truly yours,

 

 

 

MONSTER WORLDWIDE, INC.

 

 

 

 

 

 

 

By:

/s/ Michael Kaufman

 

 

Name:  Michael Kaufman

 

Title:    Chairman of Compensation Committee

 

Accepted and agreed:

 

 

 

 

/s/ William Pastore

 

William Pastore

 

 

As to Section 7 only:

WMP Consulting LLC

 

/s/ William Pastore

 

By:

 

Name:  William Pastore

 

Title:

 

 

7


--------------------------------------------------------------------------------